Citation Nr: 1312882	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-46 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic kidney disease.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As discussed below, the Veteran relocated to Indiana during the pendency of the appeal; however, as he has not revoked the appointment, his representative of record remains the Georgia Department of Veterans Services.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge by videoconference from the RO.  In June 2011, the Veteran was notified that his Board hearing had been scheduled for July 27, 2011, at the RO in Atlanta, Georgia.  However, later that month, the Veteran sent a letter to the Board requesting a change in the location of his scheduled hearing to Indianapolis, Indiana, as he had permanently relocated to that area.  This letter reflects the Veteran's new mailing address in Indiana, as well as other contact information.

On the day of the scheduled hearing in Atlanta, Georgia, the Veteran failed to appear for the proceeding.  A review of the claims file, to include the Virtual VA paperless claims processing system (Virtual VA) electronic file, shows only one subsequent correspondence of record from VA after the Veteran's June 2011 letter.  That correspondence was sent to his Georgia address, and the letter did not address the Veteran's prior written request regarding his hearing.  

To date, the Veteran has not been rescheduled for a hearing before the Board using his new address.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3)(2012).  Therefore, the Board finds that the Veteran should be scheduled for a video conference hearing before the Board at that RO in Indianapolis, Indiana. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in Indiana in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

